DETAILED ACTION
Applicant's amendment, filed 30 March 2022, is acknowledged.  Claims 1-139 have been cancelled.  Claim 140 has been amended.  Claims 141-152 have been added.  Claims 140-152 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 30 March 2022 has been considered.  An initialed copy of the IDS accompanies this Notice.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melissa E. Karabinis on 02 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1-140.	(Canceled)

141. (Currently Amended) A method of treating bladder cancer in a subject comprising administering to the subject a fibroblast growth factor receptor 2 (FGFR2) inhibitor and at least one programmed cell death 1 (PD-1) / programmed cell death ligand 1 (PD-L1) inhibitor, wherein the FGFR2 inhibitor is an anti-FGFR2-IIIb antibody that binds to FGFR2-IIIb and does not detectably bind to FGFR4; and wherein the anti-FGFR2-IIIb antibody comprises heavy and light chain variable domains, wherein the heavy chain variable domain comprises:
(i) HVR-H1 comprising the amino acid sequence of SEQ ID NO: 6; 
(ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO: 7; and 
(iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO: 8;
and the light chain variable domain comprises: 
(iv) HVR-L1 comprising the amino acid sequence of SEQ ID NO: 9; 
(v) HVR-L2 comprising the amino acid sequence of SEQ ID NO: 10; and 
(vi) HVR-L3 comprising the amino acid sequence of SEQ ID NO: 11.

142. (Previously Presented) The method of claim 141, wherein the bladder cancer (a) has an H score of 20 or greater; or (b) has an H score of 10-19.

143-144. (Canceled) 

145. (Currently Amended) The method of claim [[144]] 141, wherein the anti-FGFR2-IIIb antibody is afucosylated.

146. (Currently Amended) The method of claim [[144]] 141, wherein the anti-FGFR2-IIIb antibody lacks a fucose at position Asn297 numbered according to the EU index as in Kabat.

147. (Currently Amended) The method of claim [[144]] 141, wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 4 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 5.

148. (Currently Amended) The method of claim 147, wherein the anti-FGFR2-IIIb antibody comprises a heavy chain amino acid sequence of SEQ ID NO: 2 and a light chain amino acid sequence of SEQ ID NO: 3, and wherein the anti-FGFR2-IIIb antibody lacks a fucose at position Asn297 numbered according to the EU index as in Kabat.

149. (Previously Presented) The method of claim 141, wherein the PD-L1/PD-1 inhibitor is an anti-PD-1 antibody.

150. (Previously Presented) The method of claim 149, wherein the anti-PD-1 antibody is nivolumab, pidilizumab, or pembrolizumab.

151. (Previously Presented) The method of claim 149, wherein the anti-PD-1 antibody is nivolumab.

152. (Previously Presented) The method of claim 149, wherein the anti-PD-1 antibody is pembrolizumab.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment in conjunction with the Examiner’s Amendment above obviated the rejections of record.  The claims as amended recite a method of treating bladder cancer by administering an anti-FGFR2-IIIb specific antibody that comprises at least the same six CDRs as the antibody “GAL-FR21” described in US8101723 (of record).  Dependent claims 145-148 provide additional structural limitations describing the anti-FGFR2-IIIb specific antibody.  As taught in the Specification in Example 6, treatment with an anti-FGFR2-IIIb specific antibody comprising these CDRs resulted in clinical benefit in a patient with urinary bladder cancer.  That result is also described in Bendell et al., ASCO Gastrointestinal Cancers Symposium, January 2016, poster #140, (of record), previously removed as a reference by establishment of an exception under 35 U.S.C. 102(b)(1)(A) in Applicant’s 28 March 2019 response.  Prior to Applicant’s results, it would have been surprising that an anti-FGFR2-IIIb isoform specific antibody could treat bladder cancer.  The art generally did not consider the FGFR2-IIIb isoform as a relevant target for treating bladder cancer.  For example, Ricol et al., Oncogene 18:7234-43 (1999) (IDS) teaches that the FGFR2-IIIb isoform has tumor suppressive properties.  And Chaffer et al., Cancer Res. 66:11271-8 (2006) (PTO-892) reported that the alternatively spliced FGFR2-IIIc isoform was dramatically increased in a transitional cell carcinoma bladder carcinoma cell lines but that the IIIb subtype of FGFR2 was not detected.  In view of these teachings, the ordinary artisan would have generally expected that potential therapeutics for treating bladder cancer would require antibodies that could bind either specifically or additionally to FGFR2-IIIc or FGFR3.  E.g., US8101721 (PTO-892), US20140322220 (IDS), US20160244525 (PTO-892).  Accordingly, the claimed method was not predictable from prior art teaching antibodies within the scope of the instant claims for treating other cancers and claims 141, 142, and 145-152 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643